Citation Nr: 1212991	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  12-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from December 1942 to June 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue on appeal.  

TDIU is established where a veteran is unable to obtain or retain substantially gainful employment due to service connected disabilities.  Threshold entitlement to the benefit is shown where a veteran is rated at least 60 percent disabled due to a single service-connected disability, or has multiple service connected disabilities combining to at least a 70 percent evaluation, where one disability is rated at least 40 percent disabling.  38 C.F.R. § 4.16. 

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2009); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (a determination must be made as to whether there are circumstances in a veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU due solely to service-connected disability(ies)).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §§ 3.321, 4.16(b) (2011).  

The record in the current appeal reflects that the Veteran's service-connected disabilities include rheumatic heart disease with aortic stenosis and cardiac murmur (60%), hypertension (10%), and chronic rheumatoid arthritis of the right ankle (0%).  His combined total rating is 60 percent.

The Veteran's representative correctly observes that the Veteran has not been afforded a VA examination in connection with his current claim for TDIU.  While the Veteran was accorded a VA heart examination in November 2009, no opinion was provided with respect to his employability.  Moreover, the cardiologist did not review the claims file or any treatment records.

As such, the Board concludes that the medical evidence currently of record does not include a medical opinion based on a thorough review of the Veteran's claims file addressing the effect of his service-connected heart disability on his current employability.  Thus, the Board finds that another medical opinion is necessary to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work).

Additionally, there are outstanding private treatment records that should be obtained if available.  Specifically, the record establishes that the Veteran receives continuing cardiac treatment from Dr. S.B.  The claims file contains treatment records from this provider from 2007.  The Veteran subsequently provided a release form for additional treatment records in October 2009.  In a correspondence dated in August 2011, the RO requested an updated release form for this provider.  The Veteran did not respond.  However, because the Veteran's TDIU claim is being remanded for additional development, he should be given another opportunity to provide the necessary release.

Moreover, the issue of entitlement to service connection for a heart disability, as secondary to the service-connected rheumatic heart disease with aortic stenosis and cardiac murmur has been raised by the record but has not been adjudicated by the RO.  This issue is inextricably intertwined with the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  In other words, a grant of service connection for an additional heart disability may impact the Veteran's TDIU claim. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for a heart disability secondary to the service-connected rheumatic heart disease with aortic stenosis and cardiac murmur.

2. After procuring the appropriate release of information form, obtain treatment records from Dr. Scott Broderick since December 2007.  If such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder. 

3. Then, schedule the Veteran for a VA cardiovascular examination.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  A notation to the effect that this review has occurred should be made in the evaluation report.  The examiner should:

(a) identify all current cardiovascular disabilities.  

(b) opine as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that the Veteran's service-connected rheumatic heart disease with aortic stenosis and cardiac murmur caused or aggravated (permanently worsened beyond normal progression) any current nonservice-connected heart disability?  [If the Veteran is found to have another heart disability that is aggravated by his service-connected heart disability, the examiner should quantify the approximate degree of aggravation.] 

(c) opine as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that the Veteran is unable to obtain and to maintain employment because of a heart condition-in light of his educational and work history but without regard to his age?  If so, the examiner should identify the specific heart condition(s) that render the Veteran unable to work.  

A complete rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Thereafter, adjudicate the Veteran's claim of entitlement to service connection for a heart disability secondary to the service-connected rheumatic heart disease with aortic stenosis and cardiac murmur.  The Veteran should be notified of his appellate rights.  This issue should only be returned to the Board if the Veteran perfects a timely appeal of the denial of this claim.  

5. Following completion of the above, readjudicate the issue of entitlement to a TDIU.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans 




(CONTINUED ON NEXT PAGE)
Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

